DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 2/19/21.  Claim 1 has been amended.  Claims 9-11 are withdrawn.  Claims 1-11 are pending.  Claims 1-8 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitations of "retrieving the variational autoencoder from a computer memory, wherein the variational autoencoder comprises: a first statistical model….and a second 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dimension of the multidimensional observable variable space" in the “a second statistical model….” step.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 recite the limitation "the intervention variable space" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5-8 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2017/0161635 A1) in view of Royall et al. (US 2013/0224117 A1), and further in view of Hermida Domingez et al. (US 2016/0342764 A1).
(A) Referring to claim 1, Oono discloses a computer implemented method of training a variational autoencoder , the variational autoencoder  being used to predict whether a user will develop a health condition, the method comprising: (para. 8 and 32-34 Oono; the generative model comprising a variational autoencoder is trained)

a first statistical model modelling a probabilistic graphical model, the first statistical model comprising probability distributions linking an outcome relating to a likelihood of the user developing the health condition to an intervention variable used to model a treatment and a multidimensional latent variable space (para. 6, 9, and 92-95 of OOno; note the encoder, drug prediction, that the latent variable is modeled by a probability distribution, and learning the level of effectiveness and/or the level of toxicity or side effects for a given chemical compound) and 
a second statistical model comprising probability distributions used to generate the multidimensional latent variable space from a multidimensional observable variable space, wherein a dimension of the multidimensional latent variable space is of a lower dimension than the dimension of the multidimensional observable variable space, wherein latent variables of the multidimensional latent variable space are not observable (para. 6, 132, and 153 of OOno; note the decoder and that these latent representations may be of lower dimension)
the method further comprising: 
representing functional dependencies of the first and second statistical models as neural networks (para. 8, 41, 60 of Oono; the generative model comprises a neural network); 3 DMEU 16233887-1.102881.0032and 
training said neural networks using said training data (para. 7, 8, and 60 of Oono; training data set used to train the generative model).
Oono does not expressly disclose wherein the multidimensional observable variable space comprises a set of proxy variables for the latent variables of the multidimensional latent variable space, the proxy variables used to construct the multidimensional latent variable space, wherein the multidimensional latent variable space defines a confounding effect on a time to event variable as a 
Royall discloses disclose wherein the multidimensional observable variable space comprises a set of proxy variables for the latent variables of the multidimensional latent variable space, the proxy variables used to construct the multidimensional latent variable space (para. 16, 87, 202, and 221 of Royall; the resulting latent variable will represent "the cognitive correlates of functional status" and is a proxy for dementia severity).
Hermida Domingez discloses wherein the multidimensional latent variable space defines a confounding effect on a time to event variable as a function of the multidimensional observable variable space, and receiving data relating to a plurality of individuals comprising time to event data with corresponding intervention data and observable variables (para. 8, 9, 63, 68, 74, and 75 of Hermida Domingez; note the model adjusted for the significant confounding variables of age, waist perimeter, glucose, and chronic kidney disease and the individualized hazard ratio of having an event or developing a medical condition within a given period of time for the given patient).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Royall and Hermida Domingez within Oono.  The motivation for doing so would have been to improve studies (para. 3 of Royall) and to estimate risk (para. 74 of Hermida Domingez).
(B) Referring to claim 5, Oono discloses wherein the multidimensional latent variable space comprises both discrete and continuous variables (para. 110, 148, and 182 of Oono).  
(C) Referring to claim 6, Oono discloses wherein the multidimensional latent variable space is drawn from a multivariate Normal distribution (para. 6-9 and 33 of Oono).  
.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2017/0161635 A1) in view of Royall et al. (US 2013/0224117 A1), in view of Hermida Domingez et al. (US 2016/0342764 A1), and further in view of Whalen et al. (US 6,183,425 B1).
(A) Referring to claim 2, Oono, Royall, and Hermida Domingez  do not expressly disclose wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is an antisymmetric distribution.  
Whalen discloses wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is an antisymmetric distribution (col. 7, lines 41-52 of Whalen). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Whalen within Oono, Royall, and Hermida Domingez. The motivation for doing so would have been to gain a better description of individual daily activity (col. 7, lines 41-52 of Whalen).
(B) Referring to claim 3, Oono discloses wherein the probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is a Weibull distribution (para. 6 of Oono).  

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2017/0161635 A1) in view of Royall et al. (US 2013/0224117 A1), in view of Hermida Domingez et al. (US 2016/0342764 A1), and further in view of Fujimaki et al. (US 2013/0325782 A1).
(A) Referring to claims 4 and 7, Oono, Royall, and Hermida Domingez do not expressly disclose wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is a categorical distribution and wherein the multidimensional latent variable space comprises discrete variables and the observable variables are linked to the discrete variables of the multidimensional latent variable space via a Bernoulli probability distribution.  
	Fujimaki discloses wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is a categorical distribution and wherein the multidimensional latent variable space comprises discrete variables and the observable variables are linked to the discrete variables of the multidimensional latent variable space via a Bernoulli probability distribution (para. 92 and 93 of Fujimaki).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Fujimaki within Oono, Royall, and Hermida Domingez.  The motivation for doing so would have been to analyze disease patterns (para. 93 of Fujimaki).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LENA NAJARIAN/Primary Examiner, Art Unit 3686